DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claim  8 is objected to because of the following informalities:
to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic member, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-23   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 1 the phrase "an arm" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the an arm recited in the claim refers to since the specification discloses two arms (21, main arm; 22, branch-arm; 221).

            Re claim 22    the phrases "the rotating shaft”. There are insufficient antecedent basis for these limitation in the claim.

Re claims 22       the term “the rotating shaft” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether the rotating shaft is the same a rotating shaft recited in claim 5 or additional/different.

The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.
  
                                                       Reference of prior art 

Shibin et al.  (CN 205366045, A collapsible horn for unmanned aerial vehicle).
Shaolin et al.  (CN 104386249, Multi-rotor unmanned aerial vehicle for fast surveying and surveying method of multi-rotor unmanned aerial vehicle).
Zhydanov.  ( US 20170313400, COLLAPSIBLE UNMANNED AERIAL VEHICLE (UAV)).
Liang et al.  (CN 205150239, Horn folding device and aircraft).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8. 9, 15 and 21-23 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Shibin.

Re claim 1    Referring to the figures and the Detailed Description, Shibin discloses:
 An unmanned aerial vehicle (UAV) (abstract) comprising: 
a fuselage; and  an arm coupled to the fuselage (abstract, inherently the arms are connected to the fuselage of the UAV) and comprising:
 a first segment (2), 
a second segment (1), and a connecting assembly coupling and locking the first segment and the second segment to each other (the connecting assembly connected to items 3, 4 in fig. 3), the connecting assembly comprising:
 a first connecting member rotatably coupled to one of the first segment or the second segment (fig. 1, items 6, 7); and 
a second connecting member coupled to another one of the first segment or the second segment (fig. 1, items 11, 12), 
the first connecting member is rotatable relative to the arm and engages with the second connecting member to lock the first segment and the second segment (fig. 1, items 6, 7).

Re claim 2    Referring to the figures and the Detailed Description, Shibin discloses:
The UAV according to claim 1, wherein: the first connecting member comprises a rotating portion (7) and a first engaging member (6), the second connecting member comprises a second engaging member (11), and the first connecting member engages with the second connecting member through matching between the first engaging member and the second engaging member (6, 11).

Re claim 3    Referring to the figures and the Detailed Description, Shibin discloses:
The UAV according to claim 2, wherein: the rotating portion comprises a matching surface and a side surface (7), the matching surface comprises a groove (7), and the first engaging member is rotatably accommodated in the groove (6, 7).

Re claim 4    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 2, wherein the first engaging member is rotatably coupled to the rotating portion through a rotating shaft (6).

Re claim 5    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 4, further comprising: a set screw passing through the rotating portion and matching with the rotating shaft to prevent movement of the rotating shaft in an axial direction (81, 82).

Re claim 6    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 4, further comprising: an elastic member arranged between the first engaging member and the rotating portion, wherein the elastic member is configured to cause the first engaging member to maintain a preset angle with respect to the rotating portion (10).

Re claim 8    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 4, wherein: the first engaging member comprises an engaging end and a driving end opposite to the engaging end, the engaging end engages with the second engaging member, and the driving end is configured to be driven to disengage the engaging end from the second engaging member (6, 11).

Re claim 9    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 8, wherein: the engaging end and the driving end are arranged on two sides of the rotating shaft (7), respectively, and the driving end is configured to move in a first direction opposite to a second direction in which the engaging end moves when the engaging end is driven to move (7 in locked and unlocked positions).

Re claim 15    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 2, wherein: the second connecting member comprises an unlocking portion, and the unlocking portion is configured to unlock an engagement between the first engaging member and the second engaging member to release the first segment from the second segment (fig’s 1-3, the unlocking portion that unlocks the collapsible horn).

Re claim 21    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 1, wherein: the first segment (1) is rotatably coupled to the second segment (2), and the connecting assembly is configured to lock the first segment in an approximately coaxial position relative to the second segment (the connecting assembly connected to items 3, 4 in fig. 1).

Re claim 22    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 21, wherein: the first segment and the second segment are rotatably coupled to each other through the rotating shaft, and the arm further comprises a set screw that matches with the rotating shaft to prevent the rotating shaft from moving relative to the first segment and the second segment in a direction of central axis of the rotating shaft (the unnumbered shaft connecting the bottom portion of items 3, 4 in fig. 2).

Re claim 23    Referring to the figures and the Detailed Description, Shibin discloses:
 The UAV according to claim 1, wherein: the first segment comprises a recess portion (recess in item 3 before item 10) and a support protrusion portion (item 10), a holding groove is arranged at an end of the first connecting member that is coupled to the first segment (item 7, groove connected to item 10), and the supporting protrusion portion is inserted in the holding groove and is rotatably coupled to the first connecting member (items 7, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibin in view of Shaolin.

Re claim 1    Referring to the figures and the Detailed Description, Shibin discloses:
 An unmanned aerial vehicle (UAV) comprising: 
an arm (abstract, arm 1 and 2) comprising:
 a first segment (2), 
a second segment (1), and a connecting assembly coupling and locking the first segment and the second segment to each other (the connecting assembly connected to item 3 in fig. 3), the connecting assembly comprising:
 a first connecting member rotatably coupled to one of the first segment or the second segment (fig. 1, items 6, 7); and 
a second connecting member coupled to another one of the first segment or the second segment (fig. 1, items 11, 12), 
the first connecting member is rotatable relative to the arm and engages with the second connecting member to lock the first segment and the second segment (fig. 1, items 6, 7).
However Shibin fails to teach as disclosed by Shaolin:    a fuselage to couple the arm (fig. 1, depicts a fuselage).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Shaolin teachings of fixation devices which each are provided at the end of the support profile for fixing the support element in the cabin of an aircraft into the Shibin to provide a stronger support for the arm and provide a space for the necessary components of the UAV.

Claim(s) 7, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibin in view of Zhydanov.

Re claim 7    Referring to the figures and the Detailed Description, Shibin fails to teach as disclosed by Zhydanov:  The UAV according to claim 6, wherein the elastic member comprises a torsion spring comprising one end elastic leg that abuts against the rotating portion and another end elastic leg that abuts against the first engaging member (303).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Zhydanov teachings of the elastic member comprises a torsion spring comprising one end elastic leg that abuts against the rotating portion and another end elastic leg that abuts against the first engaging member into the Shibin, as modified above, to facilitate the movement of the rotating portion and the first engaging member.

Re claim 19    Referring to the figures and the Detailed Description, Shibin fails to teach as disclosed by Zhydanov:   The UAV according to claim 15, wherein the unlocking portion further comprises an elastic member (303).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Zhydanov teachings of the unlocking portion further comprises an elastic member into the Shibin, as modified above, to facilitate the movement of the unlocking portion.
	However Shibin, as modified above,  discloses the claimed invention except for arranged between the second segment and the unlocking portion and configured to reset the unlocking portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arranged between the second segment and the unlocking portion and configured to reset the unlocking portion Shibin, as modified above,  to facilitate the movement of the unlocking portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re claim 7    Referring to the figures and the Detailed Description, Shibin, as modified above,  discloses:   The UAV according to claim 19, wherein the elastic member comprises a torsion spring comprising one end elastic leg that abuts against the second segment and another end elastic leg that abuts against the unlocking portion (Zhydanov 303).

Claim(s) 10-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibin in view of Liang.

Re claim 10    Referring to the figures and the Detailed Description, Shibin fails to teach as disclosed by Liang: The UAV according to claim 9, wherein: the second engaging member comprises an engaging recess (recess of item 52), and the engaging recess is configured to engage with the engaging end to lock the first segment and the second segment (recess of item 52).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Liang teachings of the second engaging member comprises an engaging recess, and the engaging recess is configured to engage with the engaging end to lock the first segment and the second segment r into the Shibin for better engagement between the first segment and the second segment.

Re claim 11    Referring to the figures and the Detailed Description, Shibin, as modified above,  discloses:    The UAV according to claim 10, wherein: the second engaging member further comprises a stopping portion, and the stopping portion is configured to stop the engaging end when the engaging end engages with the engaging recess (Liang recess of item 52 has a stopping portion similar to the stopping portion 3212 of the invention).

Re claim 12    Referring to the figures and the Detailed Description, Shibin, as modified above,  discloses:   The UAV according to claim 11, wherein the second engaging member further comprises a guiding portion configured to guide travel of the engaging end to cause the engaging end to engage with the engaging recess (Liang item 52 has an unnumbered guiding portion similar to the guiding portion of the invention).

Re claim 13    Referring to the figures and the Detailed Description, Shibin, as modified above,  discloses:    The UAV according to claim 12, wherein: the guiding portion is coupled to the stopping portion at a preset angle, and the engaging recess is arranged between the guiding portion and the stopping portion (Liang item 52 has an unnumbered guiding portion similar to the guiding portion of the invention and a stopping portion similar to the stopping portion 3212 of the invention).

Re claim 14    Referring to the figures and the Detailed Description, Shibin, as modified above,  discloses:    The UAV according to claim 12, wherein: the guiding portion comprises a guiding surface, the guiding surface comprises a slope, and the engaging end is configured to move along the guiding surface to engage with the engaging recess (Liang item 52 has an unnumbered guiding portion similar to the guiding portion of the invention comprises a slope).

Allowable Subject Matter 
       Claims 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 20170138093) teaches a Lock. Yin et al. (CN 205615703) teaches UAV folds horn, and Wu (US 20140356050) teaches TWO STAGE QUICK-RELEASE STRUCTURE.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642